Case 2:16-cv-03714-GW-AGR Document 2012-1 Filed 01/25/20 Page 1 of 3 Page ID
                                #:134573



  1 QUINN EMANUEL URQUHART
      & SULLIVAN, LLP
  2 James R. Asperger (Bar No. 083188)
    jimasperger@quinnemanuel.com
  3 865 S. Figueroa St., 10th Floor
    Los Angeles, California 90017
  4 Telephone: (213) 443-3000
    Facsimile: (213) 443-3100
  5
    Kevin P.B. Johnson (Bar No. 177129)
  6 kevinjohnson@quinnemanuel.com
    Todd M. Briggs (Bar No. 209282)
  7 toddbriggs@quinnemanuel.com
    555 Twin Dolphin Drive, 5th Floor
  8 Redwood Shores, California 94065
    Telephone: (650) 801-5000
  9 Facsimile: (650) 801-5100
 10 Attorneys for Plaintiff the California
    Institute of Technology
 11
 12                           UNITED STATES DISTRICT COURT
 13                       CENTRAL DISTRICT OF CALIFORNIA
 14
 15 THE CALIFORNIA INSTITUTE OF                  CASE NO. 2:16-cv-3714-GW-AGRx
    TECHNOLOGY, a California
 16 Corporation,                                  DECLARATION OF BRIAN P.
 17                                               BIDDINGER IN SUPPORT
                 Plaintiff,                       PLAINTIFF CALTECH’S
 18                                               OPPOSITION TO DEFENDANTS’
           vs.                                    MOTION FOR JUDGMENT AS A
 19 BROADCOM LIMITED,                             MATTER OF LAW ON
                                                  DAMAGES
    BROADCOM CORPORATION,
 20 AVAGO TECHNOLOGIES LIMITED,
    AND APPLE INC.
 21
            Defendants.
 22
 23
 24
 25
 26
 27
 28
                                                                Case No. 2:16-cv-3714-GW-AGRx
      BIDDINGER DECLARATION IN SUPPORT OF CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR
                                               JUDGMENT AS A MATTER OF LAW ON DAMAGES
Case 2:16-cv-03714-GW-AGR Document 2012-1 Filed 01/25/20 Page 2 of 3 Page ID
                                #:134574



  1        I, Brian P. Biddinger, declare as follows:
  2        1.      I am a member of the bar of the State of California and a partner at
  3 Quinn Emanuel Urquhart & Sullivan, LLP, attorneys for Plaintiff California
  4 Institute of Technology (“Caltech”). I make this declaration of personal, firsthand
  5 knowledge, and if called and sworn as a witness, I could and would testify
  6 competently thereto.
  7        2.      Attached hereto as Exhibit A is true and correct copy of excerpts from
  8 the January 21, 2020 afternoon trial transcript in The California Inst. of Tech. v.
  9 Broadcom Ltd. et al., No. 2:16-cv-3714-GW-AGRx (C.D. Cal.).
 10        3.      Attached hereto as Exhibit B is true and correct copy of the designated
 11 deposition testimony from the September 26, 2017 deposition of Michael Hurlston
 12 in The California Inst. of Tech. v. Broadcom Ltd. et al., No. 2:16-cv-3714-GW-
 13 AGRx (C.D. Cal.).
 14        4.      Attached hereto as Exhibit C is true and correct copy of excerpts from
 15 the January 22, 2020 morning trial transcript in The California Inst. of Tech. v.
 16 Broadcom Ltd. et al., No. 2:16-cv-3714-GW-AGRx (C.D. Cal.).
 17        5.      Attached hereto as Exhibit D is true and correct copy of excerpts from
 18 the September 2, 2018 Corrected Rebuttal Expert Report of Vincent A. Thomas in
 19 The California Inst. of Tech. v. Broadcom Ltd. et al., No. 2:16-cv-3714-GW-AGRx
 20 (C.D. Cal.).
 21        6.      Attached hereto as Exhibit E is true and correct copy of trial exhibit
 22 PTX 635 in The California Inst. of Tech. v. Broadcom Ltd. et al., No. 2:16-cv-3714-
 23 GW-AGRx (C.D. Cal.).
 24        7.      Attached hereto as Exhibit F is true and correct copy of excerpts from
 25 the January 22, 2020 afternoon trial transcript in The California Inst. of Tech. v.
 26 Broadcom Ltd. et al., No. 2:16-cv-3714-GW-AGRx (C.D. Cal.).
 27
 28
                                             -1-                Case No. 2:16-cv-3714-GW-AGRx
      BIDDINGER DECLARATION IN SUPPORT OF CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR
                                                 JUDGMENT AS A MATTER OF LAW ON DAMAGES
Case 2:16-cv-03714-GW-AGR Document 2012-1 Filed 01/25/20 Page 3 of 3 Page ID
                                #:134575



  1        8.      Attached hereto as Exhibit G is true and correct copy of trial exhibit
  2 PTX 147 in The California Inst. of Tech. v. Broadcom Ltd. et al., No. 2:16-cv-3714-
  3 GW-AGRx (C.D. Cal.).
  4        9.      Attached hereto as Exhibit H is true and correct copy of trial exhibit
  5 PTX 611 in The California Inst. of Tech. v. Broadcom Ltd. et al., No. 2:16-cv-3714-
  6 GW-AGRx (C.D. Cal.).
  7        10.     Attached hereto as Exhibit I is true and correct copy of the designated
  8 deposition testimony from the August 4, 2017 deposition of Aaron Schafer in The
  9 California Inst. of Tech. v. Broadcom Ltd. et al., No. 2:16-cv-3714-GW-AGRx
 10 (C.D. Cal.).
 11        11.     Attached hereto as Exhibit J is true and correct copy of excerpts from
 12 the January 23, 2020 trial transcript in The California Inst. of Tech. v. Broadcom
 13 Ltd. et al., No. 2:16-cv-3714-GW-AGRx (C.D. Cal.).
 14        12.     Attached hereto as Exhibit K is true and correct copy of excerpts from
 15 the January 15, 2020 morning trial transcript in The California Inst. of Tech. v.
 16 Broadcom Ltd. et al., No. 2:16-cv-3714-GW-AGRx (C.D. Cal.).
 17
 18        Executed on this 25th day of January, 2020.
 19
 20                                              /s/ Brian P. Biddinger
                                                Brian P. Biddinger
 21
 22
 23
 24
 25
 26
 27
 28
                                             -2-                Case No. 2:16-cv-3714-GW-AGRx
      BIDDINGER DECLARATION IN SUPPORT OF CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR
                                                 JUDGMENT AS A MATTER OF LAW ON DAMAGES
